The general facts of this case bring it within the doctrine ofTaylor v. City of Yonkers (105 N.Y. 202). A month of severe weather, marked by storms of snow and a freezing temperature, had taxed to the utmost the ability of householders to keep their sidewalks clean, and all over the city and in every locality they were slippery and dangerous from packed and frozen snow and the formation of ice. In front of Congress Hall the walk had been regularly cleaned of snow, which was removed or swept off within a reasonable period after it had fallen; but the successive thawing and freezing, varied occasionally by rain, had kept the surface of the sidewalk very generally coated with ice from the action of natural causes and the rigor of the climate. Upon this sidewalk the plaintiff slipped and fell and was seriously injured. These facts, however, do not establish a liability on the part of the city. They disclose no violation of the rule that the duty of the corporation is to keep the sidewalks reasonably *Page 575 
clear of ice and snow. Something more than the presence of ice due to the results of a low winter temperature must be shown to make the city chargeable with negligence. The fact that for more than ten days preceding the accident to plaintiff the mercury had been below the freezing point was established without contradiction, and that the city did not accomplish impossibilities or display unreasonable and extraordinary diligence furnishes no ground of liability.
But to meet the emergency of this doctrine the plaintiff sought to show other facts from which the negligence of the city could be inferred and to bring the case within the scope of Pomfrey
v. Village of Saratoga Springs (104 N.Y. 459); and the earlier case of Todd v. City of Troy (61 N.Y. 506). There were two conductors leading down from the eaves of the hotel. That on the west end, concededly, had nothing to do with the case, for its discharge or overflow was beyond the locality of the accident, and at a point which the plaintiff had not reached. The conductor on the east end and the gutter leading from it were sometimes wholly or partly frozen, and the water passing down would occasionally flow over upon the sidewalk and run down along the curb-stone. The walk descends toward the west and also slopes toward the street gutter. The two grades would naturally carry the water, and so the resultant line of ice, at an angle from the east corner of the building and towards the street curb. It is, therefore, not strange that no proof is found in the case that the ice upon which plaintiff slipped and fell was in any manner the product of the conductor, or that the water from that source made the ice existing at the point of the accident. That point was at least eleven feet from the east conductor, and there is no proof that water from the latter reached that locality. In Todd
v. City of Troy (supra), the ice which caused the injury was the product of water from a conductor which was gathered into a tub and, overflowing, spread along and froze upon the sidewalk and formed a ridge or obstruction upon which the plaintiff fell. We need not say now whether that case should be followed to its full extent, or *Page 576 
beyond its own peculiar circumstances, for here there is no proof that the plaintiff slipped upon ice formed from the discharge of the east conductor. On the contrary the evidence is clear that she did not.
But the plaintiff showed that water from the eaves of the piazza sometimes overflowed the channel provided for it on the roof, and dripped down upon the walk at the second post, near which the plaintiff fell, and there froze and became ice. Of course, in a severe and long continued frost, eaves-troughs will fill with ice and conductors freeze, and with a thaw or a rain icicles will form and water drip to the sidewalk and freeze. The city is not responsible for the construction or sufficiency of the eaves upon the property of individuals. It is not bound to repair them if out of order, and has no authority to directly interfere with their construction. No possible vigilance or care, in a large city and in our climate, would avail to prevent such results. The common good and general convenience sometimes brings with it a trace of seeming hardship to individuals. The duty of the municipality is to keep the sidewalks reasonably clean and safe. Snow can be removed without serious difficulty, and where a village permitted it to accumulate on the walk from the slide of an adjoining roof, until it formed a positive and dangerous obstruction to travel, we held in the first of the cases above cited that the city was liable; not, however, because the snow fell from an illy contrived roof, but because having fallen and impeded passage, the corporation did not cause its removal. But ice from the drip of a roof is a different matter. In severe winters it is difficult to remove it. Unreasonable, persistent and extraordinary diligence during the prevalence of freezing weather, would alone be adequate to the emergency. Must the city every day chop it off wherever through miles of streets the difficulty occurs? Is that a reasonable requirement?
The plaintiff's case, however, failed at another point. This sidewalk, through its whole extent for weeks before the accident, was coated with ice formed from natural causes, and which the city could not reasonably be required to remove, *Page 577 
and was not required to remove. The accident occurred on the twenty-second day of January, when the thermometer, in the morning, stood at twenty above zero, at midday twenty-seven above, and in the evening at nineteen above. The day before snow fell in the morning, turned into rain at half past three o'clock P.M., and stopped at five o'clock P.M. The snow fall was four inches, and the melted snow and rainfall combined was twenty-five hundreths of an inch. The freezing of the night and the next day could not have failed to form a new coating of ice, and if, on the morning of the twenty-first, the walk had been utterly free from snow and ice, the latter would have formed and made the whole walk slippery. Doubtless the new ice came upon the old ice, and possibly some addition was made to that from the drip of the eaves, but it cannot be said, upon the evidence produced, that the plaintiff would not probably have fallen, if not a drop of water had come from the eaves, or that the freezing of that drip was the proximate cause of her fall. Abundant reason and explanation existed in the conceded operation of natural causes, and the jury, as we have heretofore said, were not at liberty to guess at or speculate upon a possible ground of action against the city. We do not know, and it is not possible to say from the proof, that plaintiff slipped upon ice formed from the drip of the eaves. Ice was all over the sidewalks from natural causes and where no such drip existed. That ice, the city, as we have held, was not bound to remove. Are we nevertheless to say that it was required to remove a new coating formed from the freezing of the drip, and was negligent for not doing so? The plain truth of the case, when divested of all artificial reasoning, is that a natural cause of the accident existed for which the city was not responsible, and a possible concurrent cause from dripping eaves, may have joined in making the ice, but cannot be said to have itself caused the injury. If it did, the city was no more bound to remove that new coating than the layers beneath. The motion for a nonsuit should have been granted. *Page 578 
For these reasons the judgment should be reversed, and a new trial granted, costs to abide event.
All concur.
Judgment reversed.